                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                             DOCKET NO. 1:20-cv-00108

 UNITED STATES OF AMERICA,                                 )
                                                           )
                        Plaintiff,                         )
                                                           )
 vs.                                                       )                  ORDER
                                                           )
 OJ GARY ENTERPRISE LLC and ORENTAL                        )
 JEROME GARY                                               )
                                                           )
                        Defendant.                         )


         THIS MATTER is before the court on Plaintiff’s Motion for Default Judgment (#6).

Having considered Plaintiff’s motion and reviewed the pleadings, the court enters the following

Order.

                                            ORDER

         IT IS HEREBY ORDERED that Plaintiff’s Motion for Default Judgment (#6) is

GRANTED.

         IT IS FURTHER ORDERED that Judgment by Default is hereby entered against the

Defendants OJ Gary Enterprise LLC and Orental Jerome Gary for failure to answer and in favor

of the Plaintiff, the United States of America, against the Defendants in the principal amount of

$70,445.57, with interest of $18,609.21 accrued as of November 25, 2019, plus interest accruing

after that date at the annual rate of 6% until paid, together with present and future costs and

disbursements incurred by Plaintiff in this action;

         IT IS FURTHER ORDERED that the Security Agreement be foreclosed and that all

right, title, and interest of Defendants or any persons holding by, through, and under them,

                                                 -1-



         Case 1:20-cv-00108-MOC-WCM Document 7 Filed 12/10/20 Page 1 of 2
              including any equity or redemption or rights of power, and rights of any junior lienholders, be

              forever barred in and to the Collateral Property;

                      IT IS FURTHER ORDERED that the United States Marshals Service enter upon the

              land of the Defendants, or other location, to seize the Collateral Property;

                      IT IS FURTHER ORDERED that upon foreclosure and possession, the said property

              be sold by the Marshals Service in any commercially reasonable manner, including using a

              broker to assist in the sale of the property; and

                      IT IS FURTHER ORDERED that out of the proceeds of said sale, after payment of

              costs associated with the sale, the Plaintiff be paid the amount thereof on its claims above

              described.

                      SO ORDERED.


Signed: December 10, 2020




                                                                  -2-



                     Case 1:20-cv-00108-MOC-WCM Document 7 Filed 12/10/20 Page 2 of 2
